IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 99-60327
                         Conference Calendar



JERRELL LAMAR MEADOWS,

                                          Plaintiff-Appellant,

versus

KHURSHID YUSUFF,

                                          Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 5:99-CV-87-BrS
                       --------------------
                          August 22, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     Jerrell Lamar Meadows, federal prisoner #86453-071, appeals

from the dismissal of his application for 28 U.S.C. § 2241 habeas

corpus relief, which the district court construed as a motion for

relief pursuant to 28 U.S.C. § 2255 and dismissed for lack of

jurisdiction.   A § 2255 motion is not inadequate or ineffective,

allowing a prisoner to pursue relief under § 2241, because the

§ 2255 motion would fail to satisfy the requirements for

obtaining authorization to file a successive motion.    Tolliver v.

Dobre, 211 F.3d 876, 877-78 (5th Cir. 2000).   The only court with

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-60327
                                -2-

jurisdiction over Meadows’s § 2255 motion was the District Court

in South Carolina.   The district court did not err by dismissing

Meadows’s motion for lack of jurisdiction.

     APPEAL DISMISSED.   5TH CIR. R. 42.2.